DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 1/13/2022 is acknowledged.

Allowable Subject Matter
Claims 8-27 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dexter Chin on 2/2/2022.

The application has been amended as follows: 
a) Amend claims 8, 16-17, 19, and 21-26:


a first reservoir, wherein the first reservoir is configured to contain a high-density fluid and includes a first reservoir flow port disposed at a bottom of the first reservoir;
a second reservoir, wherein the second reservoir is configured to contain a lower- density fluid which has a density lower than that of the high-density fluid, and includes a second reservoir flow port disposed at a bottom of the second reservoir;
a cavity tank disposed at a cavity tank elevation, wherein first and second elevations of the first and second reservoirs are higher than the cavity tank elevation of the cavity tank, wherein the cavity tank is configured with an upper cavity tank port and a lower cavity tank port, wherein the upper cavity tank port is disposed above the lower cavity tank port;
a turbine unit, the turbine unit includes a first turbine unit flow port and a second turbine unit flow port, wherein the second turbine unit flow port is coupled to the second reservoir flow port;
a penstock, wherein the penstock includes
a first portion penstock coupled to the first reservoir flow port and the lower cavity tank port, wherein a lowest port of the first portion penstock is below the cavity tank, and
a second portion penstock coupled to the upper cavity tank port and the first turbine unit flow port;
wherein
in power generation mode, the high-density fluid is configured to flow through the penstock towards second reservoir, forcing the lower-density fluid to flow through the turbine and 
in recharge mode, the turbine unit pumps the lower-density fluid from the second reservoir through the penstock towards the first reservoir, forcing the high-density fluid back into the first reservoir; and
wherein the lower-density fluid and high-density fluid are configured to prevent the high-density fluid from passing through the turbine unit.

16.	(Currently Amended) The system of claim [[8]] 13 wherein the slurry comprises metal oxide particles.

17.	(Currently Amended) The system of claim [[8]] 13 wherein the slurry comprises magnetite particles to form a magnetite slurry.

19.	(Currently Amended) A method for generating power from a pumped hydro storage system comprising: 
	providing a first reservoir containing a high-density fluid, a second reservoir containing a lower-density fluid, a cavity tank disposed at a cavity tank elevation which is below a first reservoir elevation of the first reservoir and below a second reservoir elevation of the second reservoir, a turbine unit coupled proximately to the second reservoir, and a penstock to provide fluid communication within the system, wherein the penstock comprises 
	a first penstock portion coupling the first reservoir to a lower portion of the cavity tank, and
	a second penstock portion coupling an upper portion of the cavity tank to the turbine unit and the second reservoir;
	in power generation mode, flowing the high-density fluid from the first reservoir towards through the penstock to the second reservoir to force the lower-density fluid into the second reservoir which turns the turbine in a first direction to generate power;
	in recharging mode, pumping, by the turbine unit, the lower-density fluid towards the first reservoir through the penstock to force the high-density fluid into the first reservoir to recharge the system; and
	wherein when the lower-density fluid and high-density fluid circulate through the system, the high-density fluid is configured to avoid passing through the turbine unit.

21.	(Currently Amended) The method of claim 19 wherein the first reservoir elevation of the first reservoir is higher than [[a]] the second reservoir elevation of the second reservoir.

22.	(Currently Amended) The method of claim 19 wherein the first reservoir elevation of the first reservoir is at about the same altitude as [[a]] the second reservoir 

23.	(Currently Amended) The method of claim 19 wherein [[a]] the second reservoir elevation of the second reservoir is placed at about the same altitude as the cavity tank elevation.


24.	(Currently Amended) The method of claim 19 wherein [[a]] the second reservoir elevation of the second reservoir is placed at a higher altitude than the cavity tank elevation.

25.	(Currently Amended) The system of claim 8 wherein [[a]] the second reservoir elevation of the second reservoir is placed at about the same altitude as the cavity tank elevation.

26.	(Currently Amended) The system of claim 8 wherein [[a]] the second reservoir elevation of the second reservoir is placed at a higher altitude than the cavity tank elevation.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, the prior art as a whole, either alone or in combination, fails to teach or suggest a pumped hydro storage system comprising: a cavity tank disposed at a cavity tank elevation, wherein first and second elevations of the first and second reservoirs are higher than the cavity tank elevation of the cavity tank, wherein the cavity tank is configured with an upper cavity tank port and a lower cavity tank port, wherein the upper cavity tank port is disposed above the lower cavity tank port; a turbine unit, the turbine unit includes a first turbine unit flow port and a second turbine unit flow port, wherein the second turbine unit flow port is coupled to the second reservoir flow port; a penstock, wherein the penstock includes a first portion penstock coupled to the first reservoir flow port and the lower cavity tank port, wherein a lowest port of the first portion penstock is below the cavity tank, and a second portion penstock coupled to the upper cavity tank port and the first turbine unit flow port; wherein in power generation mode, the high-density fluid is configured to flow through the penstock towards the cavity tank and towards the second reservoir, forcing the lower-density fluid to flow through the turbine and into the second reservoir, the lower-density fluid turns the turbine unit in a first direction to generate power, and in recharge mode, the turbine unit pumps the lower-density fluid from the second reservoir through the penstock towards the first reservoir, forcing the high-density fluid back into the first reservoir.
Regarding claim 19, the prior art as a whole, either alone or in combination, fails to teach or suggest a method for generating power from a pumped hydro storage system comprising: providing a cavity tank disposed at a cavity tank elevation which is below a first reservoir elevation of the first reservoir and below a second reservoir elevation of the second reservoir, a turbine unit coupled proximately to the second reservoir, and a penstock to provide fluid communication within the system, wherein the penstock comprises a first penstock portion coupling the first reservoir to a lower portion of the cavity tank, and a second penstock portion coupling an upper portion of the cavity tank to the turbine unit and the second reservoir; in power generation mode, flowing the high-density fluid from the first reservoir towards through the penstock to the second reservoir to force the lower-density fluid into the second reservoir which turns the turbine in a first direction to generate power; in recharging mode, pumping, by the turbine unit, the lower-density fluid towards the first reservoir through the penstock to force the high-density fluid into the first reservoir to recharge the system.
Claims 9-18 and 20-27 are considered allowable based on their respective dependence on allowed claims 8 and 19. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 0191516 A to Verschuur et al. is considered to be the closest prior art to the present invention. Verschuur et al. discloses a first reservoir (Fig. 1: 5), a second reservoir (1), a turbine unit (8), a penstock (8), and a power generation/recharge mode (claim 13). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/VIET P NGUYEN/Primary Examiner, Art Unit 2832